This cause comes to this court at this time on a motion to quash service upon a petition for a peremptory writ of mandamus, the respondent entering his appearance only for this purpose.
The petition alleges in substance that the respondent at all times referred to in the petition was a duly elected, qualified and acting judge of the Common Pleas Court of Erie County, Ohio, and that he was at all times referred to and still is, for the purposes of this action, a duly assigned, qualified and acting judge of the Common Pleas Court of Cuyahoga County by reason of his assignment to that court by Chief Justice Carl V. Weygandt of the Supreme Court of Ohio, in pursuance of the authority vested in him as Chief Justice.
It is claimed by the relator that a bill of exceptions was presented to the trial judge in the case of Mignon S. Carr v.The Yellow Cab Company, being case No. 576753 on the docket of the Common Pleas Court of Cuyahoga County, in which the relator was named plaintiff; that when the case came on for hearing before the respondent as judge of such court, with a jury, a journal entry for final judgment in favor of the defendant in the action was approved by such judge and filed with the clerk of the court for journalization; and that within the proper time allowed by law the relator filed a narrative bill of exceptions *Page 82 
which was thereafter transmitted to the respondent trial judge for allowance and signature, but that the judge refused to allow and sign said bill of exceptions for reasons set forth which are not germane to the issue immediately before us.
The record shows that the trial judge was served with summons in Erie county on the petition for mandamus here under consideration and that the motion to quash service is made on the ground that the action should have been commenced in Erie county where the trial judge resides and exercises jurisdiction.
The members of this court, upon consideration of the question presented, are of the opinion that an action against a trial judge to compel the settling of a bill of exceptions in a case tried by him is properly brought in the county in which the case was tried, even though the trial judge is a resident of another county and was sitting in the county where the cause of action arose by assignment of the Chief Justice of the Supreme Court of Ohio.
Motion overruled.
HURD, McNAMEE and DOYLE, JJ., concur.
DOYLE, J., of the Ninth Appellate District, sitting by designation in the Eighth Appellate District. *Page 83